Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 14, 2018

                                     No. 04-18-00346-CV

                          POINT DEDICATED SERVICES, LLC,
                                     Appellant

                                               v.

                                      Ramon MORENO,
                                          Appellee

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 17-10-34832-MCV
                         Honorable Gloria Saldana, Judge Presiding

                                        ORDER
        This is an accelerated appeal from the trial court’s order denying appellant’s motion
to compel arbitration. On June 7, 2018, we granted appellant’s motion to stay proceedings in
the trial court pending resolution of the appeal in this court or until further order of this
court. On June 12, 2018, appellant filed a motion to abate our June 7, 2018 order because
the trial court informed counsel that it intends to vacate its order denying the motion to
compel arbitration and enter a new order granting appellant’s motion to compel arbitration
and staying proceedings in the trial court.

        In light of this, we GRANT appellant’s motion to abate for the limited purpose of
allowing the trial court to enter a new order vacating its prior order and granting appellant’s
motion to compel arbitration and staying proceedings in the trial court. In all other respects,
our June 7, 2018 order remains in full force and effect pending resolution of the appeal in
this court or until further order of this court.

        We ORDER the clerk of this court to serve a copy of this order on all counsel and the
trial court.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court